Undoubtedly when plaintiff alleges performance of a condition precedent, an attempt by replication to meet a plea denying performance by replying an excuse for non-performance would be a departure in pleading by plaintiff and would be bad. But in this case the condition must be construed as being a condition to pay paving liens, if any, therefore the replication showing that there were no paving liens is a good answer to a plea of general denial of the condition in terms that are a negative pregnant of plaintiff's allegation.
                          ON REHEARING.